DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 13 August 2021), Claims 1-15 are pending.
Based on the current set of claims (Claims, 13 August 2021), Claims 1, 5, 9, and 13 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 5, 9, and 13 under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection of Claims 1, 5, 9, and 13 under 35 U.S.C. §101 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 5, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 1, 13, 5, 12, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 20120327884 A1; hereinafter referred to as “Seo”) in view of Ge et al. (US 20190059020 A1; hereinafter referred to as “Ge”) in view of Li et al. (US 20190357224 A1; hereinafter referred to as “Li”) in further view of Larsson et al. (US 20150009927 A1; hereinafter referred to as “Larsson”).
Regarding Claim 9, Seo discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver (¶145 & Fig. 16, Seo teaches a user equipment comprising a processor); and 
a processor (¶145 & Fig. 16, Seo teaches a user equipment comprising an RF module) configured to 
perform control to receive downlink control information including modulation and coding scheme (MCS) information for scheduling data from a base station (¶182 & Fig. 12 (S1210), Seo teaches receiving downlink control information comprising information indicating a plurality of modulation and coding schemes for a plurality of transport blocks), 
identify a number of resource elements (REs) available for data transmission based on the downlink control information (¶182 & Fig. 12 (S1210), Seo teaches identifying resource block allocation by receiving downlink control information indicating the resource block allocation for uplink transmissions.  Fig. 2, Seo further teaches that resource block allocations can be expressed as a number of resource elements).
However, Seo does not explicitly disclose identifying a temporary transport block size (TBS) based on the number of REs available for the data transmission and a number of layers.
Ge teaches identifying a temporary transport block size (TBS) based on the number of REs available for the data transmission and a number of layers (¶460 & Fig. 9b (501bc), Ge discloses determining a transport block size (TBS) based upon the quantity of resource elements allocated for data transmission and a quantity of layers of spatial multiplexing.  ¶466, Ge further discloses that the determined TBS is an intermediate calculation subject to searching a TBS correspondence table).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo by identifying a temporary transport block size (TBS) based on the number of REs available for the data transmission and a number of layers as taught by Ge because data transmission to the receiving device is improved when the size of the resource allocated by the base station to the receiving device exceeds the size of the time-frequency resource that can be scheduled by the base station (Ge, ¶471).
However, Seo in view of Ge does not explicitly disclose identifying a TBS based on the temporary TBS among TBS candidates included in a TBS candidate set.
Li teaches identifying a TBS based on the temporary TBS among TBS candidates included in a TBS candidate set (¶21, Li teaches identifying a TBS value by searching for said TBS value in a TBS table of searchable TBS values where the TBS value is selected as the TBS value closest to a temporary TBS value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge by identifying a TBS based on the temporary TBS among TBS candidates included in a TBS candidate set as taught by Li because downlink and uplink transmission is improved in a case of severe cross link interference (Li, ¶4-5).
However, Seo in view of Ge in further view of Li does not explicitly disclose receiving a transport block of the data from the base station based on the identified TBS.
Larsson teaches receiving a transport block of the data from the base station based on the identified TBS (¶145-147 & Fig. 17 (1705), Larsson teaches receiving, by a user equipment from a network node, downlink data transmissions based upon a previously identified transport block size).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in further view of Li by receiving a transport block of the data from the base station based on the identified TBS as taught by Larsson because data throughput is improved by reducing mismatch problems associated with downlink transmissions (Larsson, ¶46).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 13, Ge discloses a base station in a wireless communication system, the base station comprising: 
a transceiver (¶145 & Fig. 16, Seo teaches a base station comprising a radio-frequency (RF) module 116); and 
a processor (¶145 & Fig. 16, Seo teaches a user equipment comprising a processor 112) configured to 
identify modulation and coding 5scheme (MCS) information for transmitting data and resource information to be allocated to data (¶182 & Fig. 12 (S1210), Seo teaches generating, by a base station, information indicating a plurality of modulation and coding schemes for a plurality of transport blocks for transmission, to a user equipment (UE), as downlink control information),
perform control to identify a number of resource elements (REs) available for data transmission based on the resource information to be allocated to the data (¶182 & Fig. 12 (S1210), Seo teaches identifying resource block allocation by receiving downlink control information indicating the resource block allocation for uplink transmissions.  Fig. 2, Seo further teaches that resource block allocations can be expressed as a number of resource elements).
However, Seo does not explicitly disclose the temporary TBS is defined based on the number of REs available for the data transmission and a number of layers.
Ge teaches the temporary TBS is defined based on the number of REs available for the data transmission and a number of layers (¶460 & Fig. 9b (501bc), Ge discloses determining a transport block size (TBS) based upon the quantity of resource elements allocated for data transmission and a quantity of layers of spatial multiplexing.  ¶466, Ge further discloses that the determined TBS is an intermediate calculation subject to searching a TBS correspondence table).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo by requiring that the temporary TBS is defined based on the number of REs available for the data transmission and a number of layers as taught by Ge because data transmission to the receiving device is improved when the size of the resource allocated by the base station to the receiving device exceeds the size of the time-frequency resource that can be scheduled by the base station (Ge, ¶471).
However, Ge does not disclose the TBS is associated with a temporary TBS and identify[ing] a transport block size (TBS) among TBS candidates included in a TBS candidate set.
Li teaches the TBS is associated with a temporary TBS and identify[ing] a transport block size (TBS) among TBS candidates included in a TBS candidate set (¶21, Li teaches identifying a TBS value by searching for said TBS value in a TBS table of searchable TBS values where the TBS value is selected as the TBS value closest to a temporary TBS value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge by requiring that the TBS is associated with a temporary TBS and identify[ing] a transport block size (TBS) among TBS candidates included in a TBS candidate set as taught by Li because downlink and uplink transmission is improved in a case of severe cross link interference (Li, ¶4-5).
However, Seo in view of Ge in further view of Li does not explicitly disclose transmit a transport block of the data to a terminal based on the identified TBS.
Larsson teaches transmit a transport block of the data to a terminal based on the identified TBS (¶145-147 & Fig. 17 (1705), Larsson teaches transmitting, by a network node to a user equipment, downlink data transmissions based upon a previously identified transport block size).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in further view of Li by transmit[ting] a transport block of the data to a terminal based on the identified TBS as taught by Larsson because data throughput is improved by reducing mismatch problems associated with downlink transmissions (Larsson, ¶46).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 12, Ge in view of Seo discloses the terminal of claim 9.
Ge further discloses the temporary TBS is identified further based on a modulation order indicated by the MCS information, and a coding rate (¶462 & Fig. 9b (501be), Ge discloses determining a transport block size based upon modulation of the modulation and coding scheme and coding of the MCS).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 12.
Regarding Claim 8, Ge in view of Seo discloses the method of claim 5.
Ge further discloses the temporary TBS is identified further based on a modulation order indicated by the MCS information, and a coding rate (¶462 & Fig. 9b (501be), Ge discloses determining a transport block size based upon modulation of the modulation and coding scheme and coding of the MCS).
Claim 10, 2, 14, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Ge in view of Li in view of Larsson in further view of Ericsson (TBS scaling for short TTI, 15th May 2017, 3GPP TSG-RAN WG1 Meeting #89, Tdoc: R1-1708849 (Year: 2017); hereinafter referred to as “Ericsson”).
Regarding Claim 10, Seo in view of Ge in view of Li in further view of Larsson discloses the terminal of claim 9.
However, Seo in view of Ge in view of Li in further view of Larsson does not explicitly disclose the TBS is identified based on a quantized value of the temporary TBS, the quantized value of the temporary TBS corresponding to multiples of 8.
Ericsson teaches the TBS is identified based on a quantized value of the temporary TBS (§2.3.2.2, Ericsson teaches scaling to a new quantized transport block size from an old transport block size by matching the old transport block size to a new transport block size), the quantized value of the temporary TBS corresponding to multiples of 8 (§2.3.2.2, Ericsson teaches the new transport block size is a multiple of 8 bits).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in view of Li in further view of Larsson by requiring the second transport block size is identified based on quantized values of the first transport block size corresponding to multiples of 8 as taught by Ericsson because transmission of the transport block is improved by adhering to a code rate (Ericsson, §2.3.2.2).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 10.
Regarding Claim 14, Ge in view of Seo discloses the base station of claim 13.
However, Seo in view of Ge in view of Li in further view of Larsson does not explicitly disclose the TBS is identified based on a quantized value of the temporary TBS, the quantized value of the temporary TBS corresponding to multiples of 8.
Ericsson teaches the TBS is identified based on a quantized value of the temporary TBS (§2.3.2.2, Ericsson teaches scaling to a new quantized transport block size from an old transport block size by matching the old transport block size to a new transport block size), the quantized value of the temporary TBS corresponding to multiples of 8 (§2.3.2.2, Ericsson teaches the new transport block size is a multiple of 8 bits).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in view of Li in further view of Larsson by requiring the second transport block size is identified based on quantized values of the first transport block size corresponding to multiples of 8 as taught by Ericsson because transmission of the transport block is improved by adhering to a code rate (Ericsson, §2.3.2.2).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 14.
Claim 11, 3, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Ge in view of Li in view of Larsson in further Wikstrom et al. (US 20190044642 A1; hereinafter referred to as “Wikstrom”).
Regarding Claim 11, Seo in view of Ge in view of Li in further view of Larsson discloses the terminal of claim 9.
However, Seo in view of Ge in view of Li in further view of Larsson does not explicitly disclose the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals.
Wikstrom teaches the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals (¶83-84 & Fig. 8 (806), Wikstrom teaches determining a number of data resource elements (REs) based upon an allocation bandwidth, a number of symbols, and a number of symbols having a demodulation reference signal (DM-RS).  ¶5, Wikstrom teaches that a bandwidth is defined as a number of resource blocks).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in view of Li in further view of Larsson by requiring the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals as taught by Wikstrom because the selection of transport block size (TBS) is improved in situation where the number of resource elements for transmission can vary per transmission time interval (Wikstrom, ¶5-6).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 11.
Regarding Claim 7, Seo in view of Ge in view of Li in further view of Larsson discloses the method of claim 5.
However, Seo in view of Ge in view of Li in further view of Larsson does not explicitly disclose the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals.
Wikstrom teaches the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals (¶83-84 & Fig. 8 (806), Wikstrom teaches determining a number of data resource elements (REs) based upon an allocation bandwidth, a number of symbols, and a number of symbols having a demodulation reference signal (DM-RS).  ¶5, Wikstrom teaches that a bandwidth is defined as a number of resource blocks).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in view of Li in further view of Larsson by requiring the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals as taught by Wikstrom because the selection of transport block size (TBS) is improved in situation where the number of resource elements for transmission can vary per transmission time interval (Wikstrom, ¶5-6).
Regarding Claim 15, Seo in view of Ge in view of Li in further view of Larsson discloses the base station of claim 13.
Ge further discloses the temporary TBS is identified based on a modulation order indicated by the MCS information and a coding rate (¶462 & Fig. 9b (501be), Ge discloses determining a transport block size based upon modulation of the modulation and coding scheme and a coding of the MCS).
However, Seo in view of Ge in view of Li in further view of Larsson does not explicitly disclose the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals.
Wikstrom teaches the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals (¶83-84 & Fig. 8 (806), Wikstrom teaches determining a number of data resource elements (REs) based upon an allocation bandwidth, a number of symbols, and a number of symbols having a demodulation reference signal (DM-RS).  ¶5, Wikstrom teaches that a bandwidth is defined as a number of resource blocks).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Seo in view of Ge in view of Li in further view of Larsson by requiring the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals as taught by Wikstrom because the selection of transport block size (TBS) is improved in situation where the number of resource elements for transmission can vary per transmission time interval (Wikstrom, ¶5-6).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/             Examiner, Art Unit 2474